Case 1:21-cv-03329-CBA-RML Document 3 Filed 06/14/21 Page 1 of 1 PageID #: 29




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

 BOB BAFFERT,                                    )
           Plaintiff                             )
                                                 )
 v.                                              )                   21 Civ. 3329
                                                 )
 THE NEW YORK RACING                             )
 ASSOCIATION, INC.,                              )
           Defendant                             )

               NOTICE OF MOTION FOR PRELIMINARY INJUNCTION

       PLEASE TAKE NOTICE THAT, upon the accompanying memorandum of law and

declaration of W. Craig Robertson III (with exhibits), Plaintiff, Bob Baffert (“Baffert”) will move

the Court, at the United States Courthouse, 25 Cadman Plaza East, Brooklyn, New York, 10021,

as soon as counsel may be heard, for an Order, pursuant to Fed. R. Civ. P. 65, preliminarily

enjoining the Defendant, The New York Racing Association, Inc. from (a) denying racehorses

owned and/or trained by Baffert entry into races contested at New York racetracks, including, but

not limited to, Belmont Park, Aqueduct Racetrack and Saratoga Race Course; (b) denying Baffert

the privileges of the grounds of the foregoing New York racetracks; and (c) denying Baffert stall

space at New York racetracks.

 Dated: New York, New York                           Respectfully submitted,
        June 14, 2021
                                                     STEPTOE & JOHNSON LLP

                                                     By: /s/ Charles Michael
 W. Craig Robertson III                                  Charles Michael
 WYATT, TARRANT & COMBS, LLP                             1114 Avenue of the Americas
 250 West Main Street, Suite 1600                        New York, New York 10036
 Lexington, Kentucky 40507-1746                          (212) 506-3900
 859.233.2012                                            cmichael@steptoe.com
 wrobertson@wyattfirm.com
 (pro hac vice application forthcoming)
                                Counsel for plaintiff Bob Baffert
